2 Mich. App. 591 (1966)
141 N.W.2d 316
NORTHVILLE COACH LINES, INC.
v.
CITY OF DETROIT.
Docket No. 365.
Michigan Court of Appeals.
Decided April 12, 1966.
Leave to appeal granted June 1 and June 20, 1966.
Leib & Leib (Samuel W. Leib, of counsel) for plaintiff.
Edmund M. Brady and John M. Veale, for intervenor.
Manuel Zechman, for defendant.
Leave to appeal granted by Supreme Court June 1 and June 20, 1966. See 377 Mich. 712, 378 Mich. 720, 379 Mich. 317.
*594 J.H. GILLIS, J.
Plaintiff Northville Coach Lines, Inc., and its predecessor have conducted bus service from Northville, via Livonia, to Detroit and return, since 1932. This service has been operated under the appropriate orders and certification of the Michigan public service commission under the provisions of the Michigan motor carrier act, CL 1948 and CLS 1961, § 475.1 et seq., as amended, (Stat Ann and Stat Ann 1963 Cum Supp § 22.531 et seq.).
The defendant city of Detroit acquired a system of transportation lines in 1922 and since then has operated bus lines both within and outside its corporate limits through a municipally owned public utility now called the department of street railways (DSR).
On August 10, 1964, defendant extended its route to include a newly constructed shopping center near the northwesterly corner of Seven Mile and Middlebelt roads in Livonia. This route extended via the city of Dearborn, city of Dearborn Heights, and city of Garden City into a part of Livonia which it had not serviced previously.
Both the Northville Coach Lines service and the DSR service extended along Seven Mile road.
Concurrent with the extension of service by the DSR, Northville instituted this cause in the Wayne county circuit court, asking a determination that Detroit was not authorized to undertake the expansion of service without application to and receipt of authority from the Michigan public service commission, and an injunction.
Plaintiff intervenor, Michigan Motor Bus Association, a group of privately owned and operated motor carriers, operating in various localities of the State, appeared as amicus curiae.
Following hearings, the court held that the DSR's operations as a motor carrier in the area involved *595 outside its corporate boundaries were authorized by the home-rule act (PA 1909, No 279, as amended [CL 1948 and CLS 1961, § 117.1 et seq., as amended, (Stat Ann 1949 Rev and Stat Ann 1963 Cum Supp § 5.2071 et seq.)]), and that such operations were exempt from the provisions of the Michigan motor carrier act. Judgment was entered December 21, 1964, dismissing the complaint. A claim of appeal was filed with the Supreme Court and subsequently transferred to this Court by order dated January 4, 1965.
Plaintiffs, at the outset of their argument, point out that they do not seek to prohibit absolutely the defendant's motor carrier operations outside its boundaries, but only to subject them to the same provisions of the motor carrier act as apply to plaintiffs. That act authorizes the Michigan public service commission to grant the requisite operating authority whenever required by "public convenience and necessity." Thus, they conclude, if, as defendant claims, there were a public need for additional transportation service in Livonia, defendant would have the same opportunity to meet such need as plaintiff.
In essence, Northville challenges the right of the DSR to operate outside the city of Detroit into Livonia, serving the same areas it serves without coming within the purview of the rules that apply to it.
No case is cited by either side which would be decisive in the matter. The entire outcome of the cause rises or falls upon the interpretation of the Constitution and statutes which govern. Our Constitution does not exempt an operation such as that of the DSR from the provisions of statutory law. In Const 1963, art 7, § 24, it is provided that transportation may be provided to the municipality and *596 the inhabitants thereof, but more in point, further goes on to say:
"Services outside corporate limits. Any city or village * * * may operate transportation lines outside the municipality within such limits as may be prescribed by law." (Emphasis supplied.)
What, then, has been "prescribed by law?" The home-rule act, supra, section 4f, provides:
"Each city may in its charter provide: * * *
(2) For owning, constructing and operating transportation facilities within its limits, and its adjacent and adjoining suburbs within a distance of 10 miles from any portion of its city limits." (Emphasis supplied.)
There is no dispute but that the service under consideration falls within the 10-mile limitation. The issue here is whether or not the DSR is authorized under the home-rule act, supra, and under the provisions of the charter of the city of Detroit to operate a bus line in a municipality which is not contiguous to its corporate limits. This Court's decision must turn on the construction of the term "adjacent and adjoining" as found in section 4f(2) of the home-rule act, supra.
Plaintiffs supply dictionary definitions of adjacent, of adjoining, and of words synonymous with these two terms. Case law, too, is furnished by plaintiffs to support their contention that "adjacent and adjoining" mean suburbs joined to Detroit physically, an interpretation which would automatically rule out Livonia. The trial court departed from plaintiff's interpretation and held that the home-rule act did not limit operation of transportation facilities by a municipality in any respect other than to restrict such operations to a distance of 10 *597 miles from the city limits. The trial court based its opinion on section 4f(3) of the home-rule act which provides:
"Each city may in its charter provide: * * *
(3) * * * and for the operation of transportation lines without the municipality and within 10 miles from its corporate limits."
Most significantly, the adjectives "adjacent and adjoining" do not appear in subparagraph (3). The trial judge, in his opinion, states:
"Had the legislature desired to limit such operations to the adjacent and adjoining suburbs only, it would have specifically applied that limitation to permissible charter provisions in paragraph 3 as well as in paragraph 2."
With this conclusion we do not agree. If the legislature intended to permit a municipally owned transportation system to operate anywhere within a 10-mile radius of its city limits, there was no need to include the adjectives "adjacent and adjoining" in the language of subparagraph (2). Without these adjectives, this present extension of service by the DSR would clearly be authorized. It is not a question of why didn't the legislature include the adjectives in subparagraph (3) but why did they use them in subparagraph (2). The terms adjacent and adjoining as used in this act are construed to mean having a common boundary.
Subparagraph (2) deals solely with permissible charter provisions concerning transportation facilities, whereas subparagraph (3) deals with a multitude of subjects including the purchase and condemnation of private property for public use.
The legislative intent relative to whether or not a municipal transportation system can extend itself into noncontiguous suburbs within a 10-mile limit *598 should be discerned from that portion of the act which deals most specifically with the situation.
Thus, this Court is compelled to resolve the issue by reference to subparagraph (2), not unmindful of its seeming inconsistency with subparagraph (3). It is not to be supposed that any section of a statute was inserted with no intelligible purpose. See People, ex rel. Bristol, v. Board of Supervisors of Ingham County (1870), 20 Mich. 95.
Since there is intervening noncontiguous space between Detroit and Livonia, the requirement of the home-rule act, supra, has not been satisfied.
Defendant contends that it is exempt from the provisions of the Michigan public service commission act, CLS 1961, § 460.1 et seq. (Stat Ann 1963 Cum Supp § 22.13[1] et seq.) and the Michigan motor carrier act, supra, and therefore its extension of DSR service into Livonia is not and cannot be subject to regulation by the public service commission.
With this contention we agree. The DSR is not subject to the jurisdiction of the public service commission. It need not seek the approval of the commission for any action it might lawfully undertake. The point remains that the DSR, as a municipally owned transportation system, may only do that which the home-rule act permits. Its authority to do or not to do any particular act is governed by our Constitution as limited by the provisions of the home-rule act. This act only permits the Detroit department of street railways to operate in suburbs that touch upon the city limits of Detroit.
It may well be that modern day urban needs cannot adequately be met in these circumstances, but this problem is one of legislative concern and cannot be considered a relevant issue in this Court.
*599 Judgment reversed and the case remanded to the circuit court for entry of an order enjoining the DSR from extending its operation into the city of Livonia and such further relief as the circuit court deems appropriate in accordance with this opinion. No costs, a public question being involved.
LESINSKI, C.J., concurred with J.H. GILLIS, J.
FITZGERALD, J. (dissenting).
We venture an answer to the question posed in the majority opinion which was phrased thus: It is not a question of why didn't the legislature include the adjectives (adjacent and adjoining) in subparagraph (3) but why did they use them in subparagraph (2)?
Our answer is this: because they intended that the words in (2) be given an effect and intended certain clear definitions by their inclusion.
The majority, without elaboration, makes the statement that, "The terms adjacent and adjoining as used in this act are construed to mean having a common boundary."
This writer believes that the proper construction of the term "adjacent and adjoining suburbs" is that the legislature had reference to two different kinds of suburbs: "adjacent suburbs" and "adjoining suburbs", either being sanctioned, so long as the 10-mile limitation is adhered to.
In the "common boundary" construction placed on the words by the majority, the term "adjacent and adjoining" is defined to mean "adjoining and adjoining".
It is difficult to believe that the legislature joined conjunctively two terms meaning the identical thing with the word and, as the majority would have the reader believe.
Sutherland's Statutory Construction, § 4705, states, "A statute should be construed so that effect *600 is given to all its provisions, so that no part will be inoperative and superfluous, void or insignificant." Clearly, a construction which holds that "adjacent and adjoining" means "adjoining and adjoining" is a judicial determination that the word adjacent is superfluous.
In Stadle v. Township of Battle Creek (1956), 346 Mich. 64, we find the statement, "In construing the statute, words and phrases are accepted in their ordinary sense."
In a matter of first impression involving definition, we turn to Webster, New International Dictionary (3d ed), which furnishes as the first definition of "adjacent", "1 a: not distant or far off: nearby but not touching", presumptively stating these as the common usages of the word.
On the other hand, the same volume defines "adjoining" as: "touching or bounding at some point or on some line: near in space."
Can it then be said that "adjacent and adjoining" mean "having a common boundary?" To say so is to repudiate clear dictionary definition and say that two similar words are better than one and that legislative intent is best effectuated by redundancy.
To the contrary, it is the writer's opinion that "adjacent and adjoining suburbs" means two different kinds of Detroit suburbs: (1) those nearby but not touching; (2) those touching or bounding at some point or on some line.
The majority suggests a "seeming inconsistency" between subparagraphs 4f(2) and 4f(3) because the terms "adjacent and adjoining" are not reiterated in 4f(3). This objection vanishes, however, when it is remembered that words enacted in one section do not become inoperative merely by the fact of their nonrepetition in a later subparagraph of the same section.
*601 Authority for a 10-mile operation of the DSR is found in both 4f(2) and 4f(3). It is in 4f(2) that we are told that this 10 miles encompasses both adjacent suburbs and adjoining suburbs and that no artificial restriction of contiguity or actual physical touching is to be imposed as is imposed by the majority opinion.
On the total record before us, no ground is presented which would have warranted granting the injunction prayed for and the judgment should be affirmed.